Name: Commission Regulation (EEC) No 525/93 of 8 March 1993 establishing the value of the final regional reference amounts for producers of soya beans, rape seed, colza seed and sunflower seed for the 1992/93 marketing year
 Type: Regulation
 Subject Matter: plant product;  economic policy;  prices
 Date Published: nan

 No L 56/18 Official Journal of the European Communities 9. 3 . 93 COMMISSION REGULATION (EEC) No 525/93 of 8 March 1993 establishing the value of the final regional reference amounts for producers of soya beans, rape seed, colza seed and sunflower seed for the 1992/93 marketing year final regional reference amounts can be confirmed as being set at the same level as the projected regional reference amounts ; Whereas the Management Committee foir Oils and Fats has not delivered an opinion within the time limit set by the Chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3766/91 of 12 December 1991 establishing a support system for producers of soya beans, rape seed, colza seed and sunflower seed ('), and in particular Articles 3 and 8 thereof, Whereas Article 3 (4) of Council Regulation (EEC) No 3766/91 specifies that the Commission shall calculate the final regional reference amounts by substituting the observed reference price for the projected reference price ; Whereas pursuant to Article 6 of Regulation (EEC) No 3766/91 the Commission shall take account of the latest estimates of the eligible areas of oil-seed sowings and the maximum guaranteed areas when making the calculation of the final regional reference amounts ; Whereas the Commission has determined an observed reference price separately for each oil-seed ; Whereas the observed reference prices for the individual oil-seeds and the sizes of the areas sown are such that the HAS ADOPTED THIS REGULATION : Article 1 1 . A succinct explanation of the calculation of the final regional referenceamounts as required by Article 3 (6) of Regulation (EEC) No 3766/91 is given in Annex I. 2. The final regional reference amounts for the 1992/93 marketing year shall be as set out in Annex II . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 356, 24. 12. 1991 , p. 17. 9. 3 . 93 Official Journal of the European Communities No L 56/19 ANNEX 1 A succinct explanation of the calculation of the final reference amounts for producers of oil-seeds in the 1992/93 marketing year An observed reference price, which represents the average price recorded on the world market during the 1992/93 marketing year, has been determined separately for each oil-seed. These observed reference prices have been calculated using quotations and executed transaction prices, expressed on a Rotterdam equivalent basis, for bulk consignments of oil-seeds delivered in representative portareas. The prices and quotations were recorded during the period July 1992 to January 1993. Wherever possible, account was taken of both the current month and the term delivery prices of the transactions and quotations. The values of the observed reference prices are such taht no adjustment of the projected regional reference amounts, pursuant to the provisions of Article 3 (4) of Regulation (EEC) No 3766/91 , is necessary. The latest estimates of the areas of eligible oil-seed sowings have been calculated. The sizes of the areas calculated are such that no adjustment of the projected regional reference amounts, pursuant to the provisions of Article 6 (2) of Regulation (EEC) No 3766/91 , is necessary. For the 1992/93 marketing year the final regional reference amounts are confirmed as being of the same value as the projected regional reference amounts, and are set out in Annex II . No L 56/20 Official Journal of the European Communities 9 . 3 . 93 ANNEX II Final regional reference amounts  1992/93 Member State Green rate Region Provisional ECU/ha Final ECU/ha National currency/ha Belgium 48,5563 503,43 503,43 24 444,70 Denmark 8,97989 Winter 512,54 512,54 4 602,55 Spring 398,64 398,64 3 579,74 Germany 2,35418 Schleswig-Holstein 549,97 549,97 1 294,73 Hamburg 499,53 499,53 1 175,98 Niedersachsen 497,90 497,90 1 172,15 Bremen 509,29 509,29 1 198,96 Nordrhein-Westfalen 506,03 506,03 1 191,29 Hessen 504,41 504,41 1 187,47 Rheinland-Pfalz 463,73 463,73 1 091,70 Baden-Wurttemberg 483,25 483,25 1 137,66 Bayern 517,42 517,42 1 218,10 Saarland 439,32 439,32 1 034,24 Berlin 431,19 431,19 '\ 015,10 Brandenburg 431,19 431,19 1 015,10 Mecklenburg-Vorpommern 493,02 493,02 1 160,66 Sachsen 476,75 476,75 1 122,36 Sachsen-Anhalt 429,56 429,56 1 011,26 Thiiringen 1 515,80 515,80 1 214,29 Thiiringen 2 439,32 439,32 1 034,24 Thiiringen 3 406,78 406,78 957,63 Greece 274,609 Irrigated 1.1 488,14 488,14 134 047,64 Soya second crop 356,83 356,83 97 988,73 2.1 501,97 501,97 137 845,48 Soya second crop 366,92 366,92 100 759,53 3.1 513,36 513,36 140 973,28 Soya second crop 375,38 375,38 103 082,73 4.1 409,22 409,22 112 375,49 Soya second crop 299,23 299,23 82 171,25 5.1 491,39 491,39 134 940,12 Soya second crop 359,27 359,27 98 658,78 6.1 465,36 465,36 127 792,04 Soya second crop 340,23 340,23 93 430,22 7.1 200,14 200,14 54 960,25 Soya second crop 146,28 146,28 40 169,80 Non-irrigated 1.2 301,83 301,83 82 885,23 2.2 288,81 288,81 79 309,83 3.2 288,00 288,00 79 087,39 4.2 199,32 199,32 54 735,07 5.2 187,93 187,93 51 607,27 6.2 188,75 . 188,75 51 832,45 7.2 183,05 183,05 50 267,18 Spain 150,441 Non-irrigated 1 Rape/Soya 75,13 75,13 11 302,63 Sunflower 105,12 105,12 15 814,36 Soya II 64,61 64,61 9 719,99 2 Rape/Soya 108,52 108,52 16 325,86 Sunflower 151,84 151,84 22 842,96 Soya II 93,33 93,33 14040,66 3 Rape/Soya 150,26 150,26 22605,26 Sunflower 210,24 210,24 31 628,72 Soya II 129,22 129,22 19 439,99 4 Rape/Soya 183,65 183,65 27 628,49 Sunflower 256,96 256,96 38 657,32 Soya II 157,94 157,94 23 760,65 5 Rape/Soya 225,39 225,39 33 907,90 Sunflower 315,36 315,36 47 443,07 Soya II 193,84 193,84 29 161,48 9. 3. 93 Official Journal of the European Communities No L 56/21 Member State Green rate Region Provisional ECU/ha Final ECU/ha National currency/ha 6 Rape/Soya 267,13 267,13 40 187,30 Sunflower 373,76 373,76 56 228,83 Soya II - 229,73 229,73 34 560,81 7 Rape/Soya 308,87 308,87 46 466,71 Sunflower 432,16 432,16 65 014,58 Soya II 265,63 265,63 39 961,64 8 Rape/Soya 358,96 358,96 54 002,30 Sunflower 502,96 502,24 75 557,49 Soya II 308,70 308,70 46 441,14 Irrigated 1 Rape/Soya 333,91 333,91 50 233,75 Sunflower 467,20 467,20 70 286,04 Soya II 287,17 287,17 43 202,14 2 Rape/Soya 434,09 434,09 65 304,93 Sunflower 607,36 607,36 91 371,85 Soya II 373,31 373,31 56 161,13 3 Rape/Soya 517,57 517,57 77 863,75 Sunflower 724,16 724,16 108 943,35 Soya II 445,11 445,11 66 962,79 4 Rape/Soya 609,39 609,39 91 677,24 Sunflower 852,64 852,64 128 272,01 Soya II 524,08 524,08 78 843,12 5 Rape/Soya 692,87 692,87 104 236,06 Sunflower 969,44 969,44 145 843,52 Soya II 595,87 595,87 89 643,28 France 7,89563 North/Central 509,22 509,22 4 020,61 South/West 451,62 451,62 3 565,82 South/East 307,20 307,20 2 425,54 Ireland 0,878776 Winter 561,36 561,36 493,31 Spring 429,56 429,56 377,49 Italy 1 761,45 Alpina ,1 488,14 488,14 859 834,20 Soya second crop 325,42 325,42 573 211,06 Padone Veneta Collinare 2.1 539,55 539,55 950 390,35 Soya second crop 345,60 345,60 608 757,12 Pianura Alta Padana 2.2 593,08 593,08 1 044 680,77 Soya second crop 349,34 349,34 615 344,94 Pianura Bassa Padana e Veneta 2.3 651,50 651,50 1 147 584,68 Soya second crop 397,83 397,83 700 757,65 Collinare Peninsulare Interna 3.2 513,03 513,03 903 676,69 Soya second crop 192,33 192,33 338 779,68 Montana Peninsulare Interna 3.1 358,29 358,29 631 109,92 Soya second crop 293,86 293,86 517 619,70 Tirrenica Collinare Interna 4.1 387,42 387,42 682 420,96 Soya second crop 271,24 271,24 477 775,70 Tirrenica Collinare Litoranee e Pianura 4.2 372,28 372,28 655 752,61 Soya second crop 320,22 320,22 564 051,52 Adriatica Collinare Interna 5.1 369,52 369,52 650 891,00 Soya second crop 295,65 295,65 520 772,69 Adriatica Collinare Litoranee e Pianura 5.2 372,45 372,45 656 052,05 Soya second crop 316,64 316,64 557 745,53 Collinare Interna Insulari 6.1 232,52 232,52 409 572,35 Soya second crop 211,53 211,53 372 599,52 Collinare Litoranee e Pianura Insulari 6.2 399,46 399,46 703 628,82 Soya second crop 355,53 355,53 626 248,32 Regione Cereali 13 166,21 166,21 292 770,60 No L 56/22 Official Journal of the European Communities 9 . 3 . 93 Member State Green rate Region Provisional ECU/ha Final ECU/ha National currency/ha Luxembourg 48,5563 439,32 439,32 21 331,75 Netherlands 2,65256 555,97 555,97 1 474,74 Portugal 206,307 Ribatejo/West : Rape/Soya 130,17 130,17 26 854,98 Sunflower 278,26 278,26 57 406,99 Other non-irrigated : , Rape/Soya 235,93 235,93 48 674,01 Sunflower 504,35 504,35 104 050,94 Irrigated : Rape/Soya 423,05 423,05 87 278,18 Sunflower 904,35 904,35 186 573,74 Alentejo : A : Rape/Soya 146,44 146,44 30 211,60 Sunflower 313,04 313,04 64 582,34 B : Rape/Soya 113,90 113,90 23 498,37 Sunflower 243,48 243,48 50 231,63 C : Rape/Soya 81,36 81,36 16 785,14 Sunflower 173,91 173,91 35 878,85 Irrigated : Rape/Soya 390,51 390,51 80 564,95 Sunflower 834,78 834,78 172 220,96 Rest : Non-irrigated : Rape/Soya 67,62 67,62 13 950,48 Sunflower 145,91 145,91 30 102,25 Irrigated : Rape/Soya 214,54 214,54 44 261,10 Sunflower 462,94 462,94 95 507,76 United Kingdom 0,795423 England 501,15 501,15 398,63 Northern Ireland 475,12 475,12 377,92 Scotland 545,08 545,08 433,57 Wales 510,92 510,92 406,40